                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

BRIDGET MCCARTER,

           Plaintiff,

v.                                                            CASE NO.: 5:18-cv-157-RH/MJF

MHM HEALTH PROFESSIONALS,
INC.

           Defendant.
                                                     /

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

           Defendant MHM Health Professionals, LLC (“MHMHP”) 1, by and through

its undersigned counsel and pursuant to Fed.R.Civ.P. 56, hereby moves for summary

judgment. The grounds upon which the instant motion is based are set forth in the

following Supporting Memorandum of Law.

                          SUPPORTING MEMORANDUM OF LAW

                                                         I.

                  STATEMENT OF UNDISPUTED MATERIAL FACTS

A.         Background

           1.      MHMHP contracts with Centurion of Florida, LLC (“Centurion”) to

provide inmate health care services within Centurion’s contract with the Florida

Department of Corrections (“FDOC”). [Id. at 27-28:8-1; Amd. Compl., ¶ 7].

1
    MHMHP was converted from a corporation to a limited liability company effective December 31, 2018.
ACTIVE 43011550v2
        2.       Bridget McCarter (“McCarter”)2 was employed by MHMHP as a

Health Services Administrator (“HSA”) at Jackson Correctional Institution

(“Jackson” or “Jackson C.I.”) and reported to Regional Director Kimberly Prescott

(“Prescott”). [Mc. Dep., 23:11-15; 27:5-14; 9:16-18; 78:12-14; Amd. Compl., ¶¶

14, 15]3.

        3.       As an HSA, McCarter’s duties included: arriving in a timely manner

[Dep. Ex. 21, p.1]4; managing the administration of the medical departments,

including the medical, mental health and dental departments [Mc. Dep., 28:5-8];

participating in mortality reviews [Id. at 29:9-11]; and answering inmate grievances

in a timely manner. [Id. at 20:17-22; 44:5-16].

        4.       McCarter was also required to be familiar with and enforce FDOC and

MHMHP policies, including the MHMHP time and attendance policy. [Id. at 50:17-

25].

        5.       In January of 2017, regional management had identified concerns with

management at Jackson. [Id. 35:19-21]. As a result of a lack of communication

between McCarter and the Director of Nursing, regional management suggested a

corrective action plan in order to get the management team and the nurses on the

same page. [Id. at 36-37:4-23; Dep. Exs. 13, 14, 15].




2
  The deposition of Bridget McCarter, taken on March 25, 2019, will be referred to herein as “Mc. Dep., ______.”
3
  The Amended Complaint [Doc. 8] will be referred herein as “Amd. Compl.”
4
  Exhibits from the deposition of Bridget McCarter will be referred herein as “Dep. Ex.____.”
                                                        2
ACTIVE 43011550v2
B.         McCarter’s Attendance Issues

           1.       As an HSA, McCarter was required to “maintain a satisfactory level of

attendance and punctuality in order to fulfill contract requirements.” [Dep. Ex. 21,

p. 1].

           2.       The scheduled work hours for HSAs vary from facility to facility as

prescribed by the worksite or the contract. [Id.].

           3.       McCarter was required to clock in at or before 7:00 a.m. because

Jackson’s hours of operation are from 7:00 a.m. until 3:30 p.m. [Mc. Dep., 67:2-

19]. The Warden expected McCarter at her desk at 7:00 a.m. regardless of what time

McCarter left the facility the night before. [Pr. Dep., 53:18-22]. 5

           4.       On Mondays, McCarter was permitted to clock in by 7:30 a.m. due to

the Warden’s weekly meeting. [Mc. Dep., 56:14-18].

           5.       Prescott oversaw McCarter’s time and attendance and it was a matter

of concern to Prescott whether McCarter showed up on time because it was a direct

reflection on MHMHP. [Pr. Dep., 42:22-24; 47-48:23-14]. Moreover, McCarter’s

tardiness created potential issues with the Warden and the facility. [Pr. Dep., 48:15-

18].




5
    The deposition of Kimberly Prescott, taken on April 30, 2019, will be referred to herein as “Pr. Dep., ______.”
                                                            3
ACTIVE 43011550v2
       6.     Prescott received complaints from Lisa Barton, Regional Director of

Nursing, that the nursing staff was reporting that McCarter was not at work on time.

[Pr. Dep., 44-45:25-14].

       7.     After receiving a call from Lisa Barton, Prescott reminded McCarter in

an e-mail on January 8, 2017 that she was expected to arrive at Jackson before 7:00

a.m. [Mc. Dep., at 54-55:19-20; Dep. Ex. 22; Pr. Dep., 44-45:25-6].

       8.     On January 23rd, Prescott again sent McCarter an email to remind her

that she was expected to clock in at or before 7:00 a.m. [Mc. Dep., 55-56:21-10;

Dep. Ex. 23].

       9.     Despite these reminders, McCarter was late on January 25, 2017 and

on March 3, 2017. [Dep. Ex. 26].

       10.    On March 13, 2017, McCarter received a written warning for her

continued late arrival to work, as well as her delay in responding to inmate

grievances. [Dep. Ex 26]. The written warning did not result in a reduction in pay.

[Id. at 72:20-22].

       11.    McCarter was aware as of March 13, 2017 that Prescott expected her to

clock in by 7:00 a.m. [Mc. Dep., 66-67:23-1].

       12.    After receiving this written counseling, McCarter continued to be late

or absent – McCarter was late 9 times (March 15, 21, 22, and April 4, 5, 6, 10, 14,




                                          4
ACTIVE 43011550v2
17, and 18) and called in sick 7 times (March 17, 24, 29, 30, and April 7, 12, 13)

between March 13, 2017 and April 14, 2017. [Dep. Ex. 27].

           13.      McCarter cannot identify anyone at MHMHP who was late or who

called in late that number of times after receiving a written warning for attendance.

[Mc. Dep., 71:6-18].

           14.      On April 14, 2017, McCarter received a final warning for time and

attendance and for lack of responsiveness. [Dep. Ex. 27]. McCarter was not

demoted, nor did she lose any pay, as a result of the final warning. [Mc. Dep., 72:15-

19].

           15.      McCarter was late approximately 155 times between May 23, 2016

through the date of her termination on May 11, 2017. [Decl., ¶ 11]. 6

           16.      McCarter was late approximately 51 times after receiving the January

8, 2017 email from Prescott reminding her of her obligation to arrive at or before

7:00 a.m. [Id. at ¶ 12].

           17.      McCarter does not dispute the time records reflecting her late arrivals

or absences. [Mc. Dep., 67:7-9].

           18.      Prescott also testified that the dates of tardiness and absenteeism listed

in the written warnings are accurate. [Pr. Dep., 86-87:25-18; 102-103:23-21].




6
    The Declaration of Lisa Lynch will be referred herein as “Decl., ____.”
                                                           5
ACTIVE 43011550v2
Prescott verified the dates by using MHMHP’s timekeeping system. [Id. at 87:14-

18].

       19.    Prescott cannot identify the number of time in which McCarter was late,

nor can she identify the amount any other HSA was late. Therefore, Prescott cannot

identify anyone who was late as many times, or more, than McCarter. [Pr. Dep., 49-

50:25-7].

       20.    McCarter also cannot identify anyone who clocked in after their

scheduled time more than she did. [Mc. Dep., 59:22-24].

       21.    Instead, McCarter points to two HSAs who reported to Prescott who

would come in early for their shifts, not late. [Mc. Dep., 69:1-13]. McCarter does

not know whether those individuals discussed arriving earlier than 7:00 a.m. with

Prescott. [Id. at 69:3-21].

       22.    McCarter admittedly cannot identify anyone who was late or absent

after receiving a final warning for attendance. [Id. at 81-82:23-2].

       23.    After receiving the final written warning, McCarter was again late on

April 19, 2017 and called in on May 3 and May 9. [Id. at 81:9-22; Dep. Ex. 30].

       24.    McCarter was terminated on May 11, 2017 for continued time and

attendance deficiencies and for lack of responsiveness. The termination notice

stated:

       “[s]ince receiving a final warning for attendance on April 19, 2017,
       Ms. McCarter has been late on the following dates: April 19. The

                                          6
ACTIVE 43011550v2
       following week she repeatedly worked less than an 8 hour day,
       resulting in 5.5 hours of Unplanned PDO and 1.25 hours Exempt pay
       being used at close of payroll. In addition, Ms. McCarter called on
       May 3 and 9th, and did not have sufficient Paid Days Off to cover all
       of her absence. In addition to the attendance issues, there continues
       to be a noted lack of responsiveness. Ms. McCarter’s lack of
       responsiveness has been noted by her direct supervisor, other
       Regional Leadership, and our client. Our client has brought forward
       the lack of responsiveness to include several informal grievances and
       requests not being addressed within required time frames, which put
       Jackson CI out of FDC compliance. Our client has expressed that Ms.
       McCarter is not meeting their expectations of a Health Services
       Administrator.”

[Dep. Ex. 30].

C.     McCarter’s Failure To Timely Respond To Inmate Grievances/Lack Of
       Responsiveness

       1.     McCarter was required by the FDOC to answer inmate grievances in a

timely manner. [Mc. Dep., at 44:5-16].

       2.     McCarter had a discussion with the Jackson Warden prior to March 8,

2017, in which he emphasized to her the importance of completing inmate

grievances in a timely manner. [Id. at 44:5-20; 45:8-12].

       3.     On March 8, 2017, the Warden again reminded McCarter of the

importance of timely responses to grievances. [Id. at 44:5-20]. McCarter cannot

identify anyone else who was counseled twice by a warden regarding lack of

responsiveness to grievances. [Id. 73:7-10].

       4.     McCarter claims that she told Prescott that the Assistant Warden’s

secretary, an employee of the FDOC, was not giving McCarter the grievances in a

                                         7
ACTIVE 43011550v2
timely manner and McCarter therefore could not complete the grievances in a timely

manner. [Amd.Compl., ¶¶ 18, 20].

       5.     The secretary was not an employee of MHMHP, nor a direct report of

Prescott. [Mc. Dep., 47:12-17].

       6.     McCarter never informed the Warden that the Assistant Warden’s

secretary was not providing the grievances in a timely manner. [Id. 46:18-25].

D.     McCarter’s Participation In Mortality Reviews

       1.     In the event of an inmate death, the FDOC requires a mortality review

process to be completed. [Id. at 29:2-5; 30:9-11].

       2.     Reviews that are not completed within 10 days result in a corrective

action plan (“CAP”) on an OHS audit and cause a delay in closure of the case file.

[Dep. Ex. 9].

       3.     During the review process, the HSA, the Facility Clinician, the Director

of Nursing, and the Regional Medical Director are required to meet to discuss the

case file and evaluate the events leading up to the inmate death. [Mc. Dep., 28:13-

17; Dep. Ex., 9].

       4.     As part of McCarter’s duties, she was required to participate in the

mortality reviews, and to inform the regional team of any observations or concerns

that she had regarding the death of the inmate and the related care. [Mc. Dep., 28:9-




                                          8
ACTIVE 43011550v2
11; 104:18-21; 108:21-23]. McCarter considered voicing concerns about mortality

reviews “part and parcel” of her job responsibilities. [Id. at 104:18-24].

       5.     McCarter alleges that she contacted Prescott regarding “issues with on-

site [MHMHP] medical staff, and patient care which was in violation of standards

of care resulting in inmate deaths.” [Amd.Compl., ¶ 18]. Reporting such concerns

was part of McCarter’s job. [Mc. Dep., 105:3-10].

       6.     In November 2016, an inmate died following a stabbing. [Id. at 106:22-

25]. McCarter believes that the responding nurse failed to complete a protocol sheet,

to properly examine the body, and to count the wounds. [Id. at 104:9-17; 105:15-

18].

       7.     McCarter does not have any medical training or hold any medical

licensure. [Id. at 101:14-22].

       8.     McCarter admits that any failure by the nurse to count the wounds,

examine the body, and complete the protocol sheet would have been negligent acts

by the nurse that would have violated company policy. [Id. at 105:15-21].

       9.     McCarter was not terminated after making her concerns known about

this incident. [Id. at 109:2-5].

       10.    In November or December of 2016, an inmate in confinement died

when an officer walked away from the cell. [Id. at 107:2-25; 106:16-18].




                                          9
ACTIVE 43011550v2
       11.    McCarter communicated her concerns about the incident to Prescott, as

part her job duties. [Id. at 107:10-25; 108:17-25].

       12.    McCarter does not know whether the inmate’s death was a result of a

lack of adequate medical care by any MHMHP personnel. [Id. at 108:11-16].

       13.    In February of 2017, McCarter reported her concerns about an inmate’s

death to Dr. John Lay, Regional Medical Director, and Lisa Barton, Regional

Director of Nursing. [Id. at 89-90:19-12; 37:21-22; 101:11-13].

       14.    McCarter believed that the clinician’s orders had not been carried out

by the nurses. [Id. at 101:1-3]. McCarter believes that the clinician requested an IV

drip be started and to call 911, but the nurses did not comply with those orders. [Id.

at 102:14-19]. McCarter does not know if the failure to start the IV drip caused the

inmate death. [Id. at 103:6-9].

       15.    McCarter admits that any such actions that may have led to an inmate’s

death would have been negligent acts by the nurses, who would have been acting

contrary to company policy. [Id. at 102:4-11; 20-22]. McCarter believed that the

circumstances leading to the death of the inmate constituted “non-practice.” [Id. at

119:3-8]

       16.    After McCarter discussed her concerns with Dr. Lay, Ms. Prescott, and

Lisa Barton, she was not terminated. [Id. at 90:8-12].




                                         10
ACTIVE 43011550v2
       17.    On March 2, 2017, McCarter sent a letter to Vicki Love (“Love”),

Regional Vice President, and to Prescott regarding her concerns that she had about

the work environment and inmate issues. [Amd. Compl., ¶¶ 18, 21, Dep. Ex. 32].

       18.    McCarter was not terminated when she sent her letter to Prescott and

Love. [Mc. Dep., 87:14-22]. Instead, Sarah Brus from the Human Resources

Department came to Jackson on March 6, 2017 to speak with McCarter to address

her concerns. [Id. at 92:8-25; 91:7-9].

                                          II.

                                    ARGUMENT

A.     Summary Judgment Standard

       One of the primary purposes of summary judgment is to isolate and dispose

of factually unsupported claims. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). To that end, the United States Supreme Court has held that the plain

language of Rule 56(c) of the Federal Rules of Civil Procedure:

       mandates the entry of summary judgment, after adequate time for
       discovery and upon motion, against a party who fails to make a
       showing sufficient to establish the existence of an element essential
       to that party’s case, and on which that party will bear the burden of
       proof at trial. In such a situation, there can be no “genuine issue as to
       any material fact,” since a complete failure of proof concerning an
       essential element of the nonmoving party’s case necessarily renders
       all other facts immaterial.

Id. at 322-23.



                                           11
ACTIVE 43011550v2
       The party opposing summary judgment may not simply rest upon mere

allegations or denials, but must make a sufficient showing to establish the existence

of an essential element to the party’s case, and on which the party will bear the

burden of proof at trial. Celotex Corp., 477 U.S. at 323-24; Barfield v. Brierton,

883 F.2d 923, 933 (11th Cir. 1989). If the nonmovant “fails to adduce evidence

which would be sufficient, when viewed in a light most favorable to the nonmovant,

to support a jury finding for the nonmovant, summary judgment may be granted.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254-55 (1986). The burden on the

nonmoving party is substantial; a mere scintilla of evidence is insufficient to defeat

a motion for summary judgment. Id.

B.     McCarter’s Whistleblower Act Claim

       “[T]he summary judgment analysis for a Title VII retaliation claim should be

applied to a claim for retaliatory discharge under the Florida Whistleblower

Act." Rutledge v. SunTrust Bank, 262 Fed. Appx. 956, 958 (11th Cir. 2008). In order

to establish a prima facie case of retaliation under the Florida Private Whistleblower

Act (“FWA”), an employee must establish that: (1) she engaged in statutorily

protected expression; (2) she suffered an adverse employment action; (3) the adverse

employment action was causally linked to the protected activity.     Graddy v. Wal-

Mart Stores East, LP, 237 F.Supp. 3d 1223, 1226 (M.D. Fla. Feb. 14, 2017) (citing

Kearns v. Farmer Acquisition Co., 157 So.3d 458, 462 (Fla. 2d DCA 2015).


                                         12
ACTIVE 43011550v2
       McCarter’s whistleblower claim fails a matter of law because she cannot

establish her prima facie case of retaliation in violation of the Whistleblower Act.

Moreover, even assuming arguendo that she could establish a prima facie case, she

cannot demonstrate that MHMHP’s legitimate reason for her termination was

pretextual.

       1.     McCarter did not complain about violations of federal, state or
              local laws, rules, or regulations.

       McCarter brought her claim under Section 448.102(3), Florida Statutes,

which prohibits an employer from taking retaliatory action against an employee who

has “[o]bjected to, or refused to participate in, any activity, policy, or practice of the

employer which is in violation of a law, rule, or regulation.” Section 448.101(4)

specifically defines a “law, rule, or regulation” as “any statute or ordinance

applicable to the employer and pertaining to business.” 448.101(4), Fla. Stat.

       When a plaintiff’s claim does not concern a violation of a law, rule, or

regulation, but rather a violation of company policy, it does not fall within the

coverage of the FWA. See Lawson v. Dollar Gen. Corp., 2006 U.S. Dist. LEXIS

47082 (M.D. Fla. July 12, 2006). Accordingly, an employee’s complaint about a

violation of company policy does not constitute protected activity under the Act. See

New World Communications of Tampa, Inc. v. Akre, 866 So. 2d 1231, 1234 (Fla. 2d

DCA 2003) (FCC’s policy against the intentional falsification of the news did not

qualify as the required “law, rule, or regulation” under § 448.102), clarified on other

                                           13
ACTIVE 43011550v2
grounds, 866 So. 2d 1231 (Fla. 2d DCA 2004), reh’g denied, 2004 Fla. LEXIS 462

(Fla. Feb. 27, 2004). Morin v. Day & Zimmermann NPS, Inc., 2008 WL 2543432 at

*5-7 (S.D. Fla. June 25, 2008) (procedure developed by company was not a law, rule

or regulation); Little v. Foster Wheeler Constr., Inc., 2010 WL 2035546, at *9 (S.D.

Fla. May 24, 2010) (employer’s policies and procedures were not within the scope

of protections provided by FWA), aff’d 432 Fed. Appx. 907 (11th Cir. 2011).

       Here, McCarter’s communications regarding alleged negligent care by

medical staff does not constitute the violation of a law, rule, or regulation. Instead,

McCarter repeatedly testified in her deposition that the alleged negligence

contravened company policy. Accordingly, McCarter cannot demonstrate that she

engaged in protected activity and therefore cannot establish a prima facie case. See

Lawson, 2006 U.S. Dist. LEXIS 47082, at *8 (granting summary judgment because

claims of violation of company policies do not meet the definition of “law, rule, or

regulation” under the FWA).

       2.     McCarter cannot establish that any alleged violations were
              committed by “the employer.”

       Section 448.102(3), Florida Statutes, prohibits an employer from taking

retaliatory personnel action against an employee who “[o]bjected to, or refused to

participate in, any activity, policy, or practice of the employer which is in violation

of a law, rule, or regulation.” (Emphasis supplied). A violation of law by an

employee, as opposed to a defendant employer, cannot adequately support a claim

                                          14
ACTIVE 43011550v2
based under the FWA. Sussan v. Nova Southeastern Univ., 723 So.2d 933 (Fla. 4th

DCA 1999); Douberley v. Burger King Corp., 2007 U.S. Dist. LEXIS 29302 (M.D.

Fla. Apr. 27, 2007).

       Here, any negligence on behalf of the nurses in the incidents complained of

by McCarter was not an illegal activity, policy or practice of MHMHP. See Bostain

v. Westgate Lakes LLC, 2011 U.S. Dist. LEXIS 65184 (M.D. Fla. June 14, 2011).

See also Ruiz v. Aerorep Grp. Corp., 941 So.2d 505, 507 (Fla. 3d DCA 2006)

(dismissing plaintiff’s FWA claim after concluding that the employer was not

responsible for a tort of an employee where the tort was not committed with the

purpose of benefitting the interests of the employer).

       While McCarter’s amended complaint alleges that “unlawful policies and

practices of Defendants were endangering” inmates, her deposition testimony is

clear that the any alleged negligence was being committed by individual nurses of

MHMHP. More importantly, McCarter testified repeatedly that the alleged actions

of the nurses were contrary to MHMHP’s company policies.

       Moreover, in order for an employer to be held liable, “the conduct must in

some way further the interests of the employer or be motivated by those interests.”

Bennett v. Godfather’s Pizza, Inc., 570 So.2d 1351 (Fla. 3d DCA 1990). Any alleged

actions by the individual taken in contravention of MHMHP’s policy cannot have

been motivated by a desire to further the company’s interests. See Morera v. Sears


                                         15
ACTIVE 43011550v2
Roebuck and Co., 652 Fed. Appx. 799 (11th Cir. 2016) (affirming summary

judgment in favor of the employer because the conduct of its employee was “not

something [his] employment contemplated”); See also LaRoche v. Denny’s Inc., 62

F.Supp.2d 1366 (S.D. Fla. July 23, 1999) (employee was acting outside out of the

scope of his employment because his action violated explicit company policies).

       Accordingly, because McCarter did not complain about unlawful acts by her

employer, but rather by individual nurses taken in contravention of acts that violated

company policy, she cannot establish that she engaged in protected activity.

       3.     McCarter cannot establish an actual violation.

       There is a split of authority on the issue of whether a plaintiff must complain

about an actual violation of law in order to be protected under the FWA. Aery v.

Wallace Lincoln-Mercury, LLC, 118 So.3d 904 (Fla. 4th DCA 2013) has been relied

upon for the proposition that the FWA does not require a plaintiff to prove that she

objected to an actual violation of a law, rule or regulation, but only that she had a

good faith, objectively reasonable belief that the complained of employer activity

was unlawful. More recently, however, the Second District Court of Appeal ruled

that a FWA plaintiff must have “objected to an actual violation of law . . . or refused

to participate in an activity that would have been an actual violation of law.” Kearns

v. Farmer Acquisition Co., 157 So.3d 458, 468 (Fla. 2d DCA 2015).




                                          16
ACTIVE 43011550v2
       Florida federal courts have repeatedly reached the same conclusion reached

in Kearns - - - that an actual violation of a law, rule or regulation is required to

sustain a claim under the FWA. See e.g. Graddy v. Wal-Mart Stores East, LP, 237

F.Supp. 3d 1223, 1226-28 (M.D. Fla. Feb. 14, 2017); Fonseca v. Ferman Motor Car

Co., 2018 WL 3610541, at *6 (M.D. Fla. July 27, 2018); Colon v. Total Renal Care,

Inc., 2007 WL 85263, (M.D. Fla. Nov. 19, 2007) (plaintiff’s reasonable belief or

mere suspicion that a violation of a law, rule, or regulation occurred is insufficient

to establish a claim under the FWA); White v. Purdue Pharma, Inc., 369 F. Supp. 2d

1335, 1337 (M.D. Fla. Jan. 26, 2005) (reasonable belief or suspicion of unlawful

conduct is insufficient); Wallace v. Gainesville Hotel Mgmt., LLC, 2015 U.S. Dist.

LEXIS 186301 (N.D. Fla. June 9, 2015) (“[t]his Court is persuaded that the Supreme

Court of Florida would follow Kearns and not Aery because ‘the statute is plainly

worded as requiring the plaintiff to prove conduct that is in violation of the law’”);

Yarcheski v. Keiser School, Inc., 2012 WL 13005838 (S.D. Fla. Mar. 30, 2012),

aff’d, 508 Fed. Appx. 916 (11th Cir 2013); Paulet v. Farlie Turner & Co., LLC, 2010

WL 2232662, at *3 (S.D. Fla. June 2, 2010) ((“[t]he FWA requires proof of an actual

violation of . . . law for the employee to prevail as a whistleblower”); Charlton v.

Republic Servs. of Florida, L.P., 2010 WL 2232677, at *3 (S.D. Fla. June 1, 2010)

(“the plain language of the statute, as well as legal precedent, demonstrate that the

activity protected by the FWA must be an actual violation of the law, rule or


                                         17
ACTIVE 43011550v2
regulation; a suspected violation, even a good faith belief that there is a violation, is

not sufficient to trigger the Act’s protection”) (emphasis in original); see also

Smith v. Psychiatric Solutions, Inc., 358 Fed. Appx. 76, 78 (11th Cir. 2009) (trial

court correctly applied the actual violation standard, as opposed to the good faith

belief standard, in granting summary judgment on FWA claim).

       Moreover, on November 22, 2017, the Florida Supreme Court adopted the

Florida Standard Jury Instruction No. 415.5, which requires that a plaintiff prove an

actual violation of law. See In re: Standard Jury Instructions on Civil Cases, 230

So.3d 815, 817 (Fla. 2017); see also Fla. Std. Jury Instr. (Civ.) 415.5, n.2. (“as to

whether, under F.S. 448.102(3), a claimant must prove an actual violation of law as

opposed to a reasonable, good faith belief that a violation of law has occurred, all

three federal district courts sitting in Florida have held that the plaintiff must prove

an actual violation of law”).

       Here, McCarter cannot prove an actual violation of law. She only points to

allegedly negligent acts by nurses that contravened company policy. For that reason,

as well, McCarter cannot establish a prima facie case under the FWA.

       4.     The “Manager Rule” precludes McCarter’s complaints from
              constituting protected activity.

       The “Manager Rule” provides that a management employee cannot engage

in protected activity for the purposes of retaliation unless she steps outside her

normal job duties to take action adverse to her employer. McKenzie v. Renberg’s,

                                           18
ACTIVE 43011550v2
Inc., 94 F.3d 1478, 1486-1487 (10th Cir. 1996) (rejecting retaliation claim of a

personnel director who reported wage and hour violations to management; the

report was part of her job to alert the employer to possible violations and liability).

       The Eleventh Circuit adopted the Manager Rule in Brush v. Sears Holding

Corp., 466 Fed. Appx. 781 (11th Cir. 2012). See also Hagan v. Echostar Satellite,

L.L.C., 529 F.3d 617, 627-28 (5th Cir. 2008) (affirming district court’s grant of

judgment as a matter of law based on the manager rule that if an employee were

not required to “step outside the role” to engage in statutorily protected conduct

“nearly every activity in the normal course of a manager’s job would potentially be

protected activity,” and “[a]n otherwise typical at-will employment relationship

could quickly degrade into a litigation minefield, with whole groups of

employees—management employees, human resources employees, and legal

employees, to name a few—being difficult to discharge without fear of a lawsuit”).

       The Manager Rule has been applied to FWA claims by federal courts sitting

in Florida. See, e.g. Wolf v. Pacific Natl Bank, 2010 WL 5888778, at *10 (S.D. Fla.

Dec. 28, 2010) (“[i]t is well established in [whistleblower] cases that a plaintiff

does not engage in protected activity by disclosing violations of law as part of his

job responsibilities”); Goodwin v. P. Dyncorp International, LLC, 2015 WL

12672085 (N.D. Fla. Mar. 30, 2015) (granting summary judgment on FWA claim

based on the Manager Rule).


                                          19
ACTIVE 43011550v2
       McCarter testified during her deposition that participating in mortality

reviews was one of her job responsibilities. She also testified that, in addition to

simply participating in such reviews, elevating any concerns about inmate deaths

or care related to inmate deaths to the regional team was part of her job

responsibilities.

       McCarter in no way “cross[ed] the line from being an employee performing

her job … to an employee lodging a personal complaint.” Brush, 466 Fed. Appx.

at 787 (quoting McKenzie v. Renberg’s Inc., 94 F.3d at 1486 (10th Cir. 1996)).

Accordingly, under the Manager Rule, McCarter cannot establish that discussing

her concerns about alleged inadequate medical care with the regional team

constituted statutorily protected activity.

C.     McCarter’s Title VII Retaliation Claim

       To establish a prima facie case of retaliation under Title VII, McCarter is

required to show that: 1) she engaged in protected activity; 2) she suffered an

adverse employment action; and 3) there is a causal link between her protected

activity and the adverse action. Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1312

(11th Cir. 2002); Gupta v. Florida Board of Regents, 212 F.3d 571, 587 (11th Cir.

2000).

       Following the Supreme Court’s decision in University of Texas

Southwestern Medical Center v. Nassar, 570 U.S. 338, 133 S.Ct. 2517, 186 L.


                                          20
ACTIVE 43011550v2
Ed. 2d 583 (2013), a plaintiff must show more than temporal proximity between

the protected activity and his or her termination to satisfy the causation element

of a prima facie case of retaliation. Instead, a plaintiff must establish that his or

her protected activity was a “but-for” cause of the adverse action by the

employer. Nassar, 133 S.Ct. at 2534.

       The “but-for” cause element “requires a closer link than mere proximate

causation, it requires that the proscribed animus have a determinative influence

in the employer’s adverse decision.” Sims v. MVM, Inc., 704 F.3d 1327, 1335-

36 (11th Cir. 2013). See also Smith v. City of Fort Pierce, 565 Fed. Appx. 774

(11th Cir. 2014) (to establish a prima facie case of retaliation, a plaintiff must

offer evidence from which a reasonable jury might conclude that an employer’s

retaliatory animus was the “but-for” cause of the adverse action).

       If McCarter establishes a prima facie case, the burden shifts to MHMHP to

provide a legitimate, non-retaliatory reason for the adverse action. E.E.O.C. v.

Reichhold Chemicals, Inc., 988 F.2d 1564, 1571-72 (11th Cir. 1993). Once

MHMHP provided such a reason, the burden then shifts back to McCarter to prove,

by a preponderance of the evidence, that MHMHP’s reason was not a true reason,

but merely pretext for retaliation. Meeks v. Computer Associates Int’l., 15 F.3d

1013, 1019 (11th Cir. 1994).




                                         21
ACTIVE 43011550v2
       Pretext means more than inconsistency; pretext is “a lie, specifically a phony

reason for some action.” Brown v. Sybase, Inc., 287 F.Supp.2d 1330, 1340 (S.D.

Fla. Sept. 23, 2003) (quoting Silvera v. Orange County School Bd., 244 F.3d 1253,

1261 (11th Cir. 2001)). Whether the reason provided by MHMHP for terminating

McCarter was pretext for retaliation must be established by McCarter through

“significantly probative evidence.” Johnson v. Atlanta Indep. Sch. Sys., 137 Fed.

Appx. 311, 315 (11th Cir. 2005); Clark v. Coats & Clark, Inc., 990 F.2d 1217,

1228 (11th Cir. 1993) (citations omitted).

       McCarter cannot meet her burden "by simply quarreling with the wisdom

of that reason." Wood v. Calhoun Cty. Fl., 626 Fed. Appx. 954, 956 (11th Cir.

2015), quoting Chapman v. Al Transp., 229 F.3d 1012, 1030 (11th Cir. 2000)

(en banc). Instead, “the inquiry into whether an employer's proffered reasons

were merely pretextual centers on the employer's beliefs, not the beliefs of the

employee or even objective reality." Lopez v. AT&T Corp., 457 Fed. Appx.

872, 874 (11th Cir. 2012); Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d

1253, 1266-67 (11th Cir. 2010).

       1.     McCarter cannot establish the necessary casual connection

       McCarter cannot establish her prima facie case because she cannot establish

a causal connection between her alleged protected activity and her termination. As

addressed above, McCarter must show more than mere temporal proximity.


                                         22
ACTIVE 43011550v2
McCarter must offer evidence from which a reasonable jury might conclude that

an employer’s retaliatory animus was the “but-for” cause of the adverse action.

McCarter must show that the desire to retaliate was the but-for cause of the

challenged employment action, i.e., McCarter must show that the unlawful

retaliation would not have occurred without the alleged wrongful action or actions

of the employer. Nassar, 570 U.S. 338, at 358-359.

       McCarter cannot make the requisite showing that MHMHP would not have

taken the same decision, but-for McCarter’s complaints. First, McCarter admitted

in deposition that she discussed her concerns with Prescott about an inmate death

that occurred in November of 2016 and was not terminated. McCarter again

admitted to elevating concerns to Prescott, McCarter’s supervisor and the

termination decision-maker, about an inmate death in November or December 2016

and was not terminated. McCarter additionally reported concerns regarding an

inmate’s death in February 2017 to the Regional Medical Director and the Regional

Director of Nursing and again was not terminated. It is unlikely to believe that

McCarter was suddenly terminated for raising the same concerns that she raised to

multiple members of upper management on numerous occasions prior to her March

2017 letter.

       Moreover, McCarter also admits that Prescott reminded her on numerous

occasions that she was required to be at work by 7:00 a.m., with the exceptions of


                                       23
ACTIVE 43011550v2
Mondays. It is clear from Prescott’s emails to McCarter that Prescott was reviewing

McCarter’s time and found issue with it – repeatedly. Prescott had a pattern of

reminding McCarter of her duty to be on time and McCarter had a continued pattern

of clocking in after 7:00 a.m., irrespective of the numerous verbal and written

warnings. It is also undisputed that Prescott coached McCarter for months and when

McCarter continued to be late, Prescott issued increasingly more severe discipline,

none of which, with exception of the termination, resulted in any material changes

to her employment. Accordingly, McCarter action cannot make the required but-for

showing and, therefore, her prima facie case fails.

       2.     MHMHP had a legitimate and nonretaliatory reason for
              termination.

       Here, even assuming that McCarter could offer evidence demonstrating that

MHMHP’s retaliatory animus was the “but for” cause of her termination sufficient

to set forth a prima facie case, which she cannot, it is undisputed that McCarter was

verbally counseled numerous times prior to receiving her first written warning. It

is also undisputed that the counseling began in January 2017, pre-dated McCarter’s

complaints. Because McCarter admitted that she cannot identify the number of

times anyone else was late, nor can she identify anyone who was late more than

she was, logically, McCarter cannot establish that anyone else was late as much as

she was late. In addition, McCarter also cannot identify anyone who continued to

be late after being placed on a final written warning. McCarter also admits that the

                                         24
ACTIVE 43011550v2
time records are accurate and that does not dispute that she was late or absent after

receiving the final written warning. There also is no dispute that even the FDOC

Warden discussed McCarter’s tardy grievance responses with her on at least two

occasions prior to her termination and prior to the issuance of the written warning

and the final warning, demonstrating that McCarter’s performance was affecting

the FDOC’s operations at Jackson C.I.

       Ultimately, McCarter was terminated for not meeting expectations of a

Health Services Administrator which included a continued pattern of excessive

tardiness. See Fantroy v. Publix Super Mkts. Inc., 2013 U.S. Dist. LEXIS 178198

(M.D. Fla. Dec. 13, 2013) (absenteeism in the workplace is a legitimate reason to

terminate an employee); Bodrick v. BellSouth Bus. Sys., Inc., 2006 U.S. Dist.

LEXIS 11656, at *9 (N.D. Ga. Mar. 1, 2006) (an employee's non-compliance with

employer's attendance policies provides a legitimate reason for terminating an

employee); Jirau v. Camden Dev., Inc., 2011 U.S. Dist. LEXIS 113186, at *5

(M.D. Fla. Sept. 11, 2011) (tardiness and absenteeism are sufficient reasons to

satisfy the employer's burden of demonstrating a legitimate, non-retaliatory reason

for terminating employee); see Walker v. Hyundai Motor Mfg. of Ala., LLC, 2016

U.S. Dist. 133569 (M.D. Ala. Sept. 28, 2016) (absenteeism is a legitimate reason

for termination).




                                         25
ACTIVE 43011550v2
       3.     McCarter cannot prove pretext.

       To establish pretext, McCarter must show that the “proffered reason is not

the true reason for the employment decision.” Jackson v. State of Ala. State Tenure

Comm'n, 405 F.3d 1276, 1289 (11th Cir. 2005). Moreover, McCarter must prove

that each and every proffered reason for termination is a pretext. If she does not

proffer sufficient evidence of pretext regarding each of the defendant employer's

articulated reasons, the employer is entitled to summary judgment. Combs v.

Plantation Patterns, Meadowcraft, Inc., 106 F.3d 1519 (11th Cir. 1997) (there

must be "sufficient evidence to demonstrate the existence of a genuine issue of fact

as to the truth of each of the employer's proffered reasons for its challenged

action").

       As addressed above, it is undisputed that McCarter was verbally counseled

about her time and attendance prior to ever lodging any complaints. She also

cannot point to any similarly situated employee who had the same severity of

tardiness and absenteeism and who was not terminated. Accordingly, McCarter

cannot carry her burden of demonstrating pretext and summary judgment should

be granted in favor of MHMHP on McCarter’s Title VII retaliation claim.

D.     McCarter’s Title VII And Section 1981 Race Discrimination Claims

       McCarter alleges that she was discriminated against on account of her race in

violation of Title VII of the Civil Rights Act of 1964, as amended, (“Title VII”) and


                                         26
ACTIVE 43011550v2
42 U.S.C. § 1981 (“Section 1981”). Section 1981 claims are analyzed under the

same framework as Title VII. Standard v. A.B.E.L. Services, 161 F.3d 1318, 1330

(11th Cir. 1998).     Where, as here, a plaintiff offers no direct evidence of

discrimination, he or she must provide discrimination under the McDonnell Douglas

burden shifting framework. McDonnell v. Douglas Corp. v. Green, 411 U.S. 792

(1973).

       In order to survive summary judgment, a plaintiff has the burden of

establishing a prima facie case by showing: (1) she belongs to a protected class; (2)

that she was subjected to an adverse employment action; (3) that she was qualified

to perform the job; and (4) that her employer treated “similarly situated” employees

outside of her class more favorably. See Holifield v. Reno, 115 F.3d 1555, 1561-62

(11th Cir. 1997).

       1.     The only adverse employment action at issue is McCarter’s
              termination.

       Not all conduct of an employer that negatively affects an employee constitutes

an adverse employment action. Davis v. Town of Lake Park, Fla., 245 F.3d 1232,

1238 (11th Cir. 2001). Instead, there must have been a serious change to the terms

and conditions of plaintiff’s employment. Id. Corrective action must result in a

change of the terms and conditions of employment such as reduction in pay, benefits,

or responsibilities. See Manley v. DeKalb County Georgia, 587 Fed. Appx. 507, 513

(11th Cir. 2014)

                                         27
ACTIVE 43011550v2
       Here, McCarter received two write-ups prior to her termination. On March

13, 2017, McCarter received a written warning for violation of MHMHP’s Guiding

Principles on Professionalism, which addressed McCarter’s time and attendance

issues and McCarter’s lack of responsiveness with regard to inmate grievances. On

April 14, 2017, McCarter received a final written warning, which again highlighted

McCarter’s time and attendance and her lack of responsiveness.

       Neither the written warning nor the final warning constituted a change in the

terms and conditions of employment. McCarter admitted in her deposition that

neither corrective action resulted in a demotion or in a pay reduction. Accordingly,

the only adverse action at issue with regard to McCarter’s discrimination claims is

her termination. See Manley v. DeKalb County Georgia, 587 Fed. Appx. 507, 513

(11th Cir. 2014) (write-ups do not constitute materially adverse employment actions

where there was no reduction in pay, benefits or responsibilities).

       2.     McCarter cannot identify any similarly situated employee who was
              treated more favorably.

       McCarter’s termination claim fails on the fourth prong of her prima facie

case because she cannot identify any comparators who engaged in similarly

conduct and were not terminated.

       In order to establish a “similarly situated” comparator, a plaintiff must show

that she and the comparator “similarly situated in all material respects.” Lewis v.

City of Union, GA, 918 F.3d 1213 (11th Cir. 2019) (en banc). This means that a

                                         28
ACTIVE 43011550v2
comparator must have “engaged in the same basic conduct (or misconduct) as the

plaintiff, . . . will have been subject to the same employment policy, guideline, or

rule as the plaintiff, . . . will ordinarily (although not invariably) have been under

the jurisdiction of the same supervisor as the plaintiff, and . . . will share the

plaintiff's employment or disciplinary history[.]" Id.

       As the HSA, McCarter administratively managed the medical departments

at Jackson C.I. McCarter was familiar with and enforced the time and attendance

policy applicable to her, her coworkers and subordinates. McCarter was made

aware numerous times that she was required to be clocked in at the facility by 7:00

a.m., with the exception of Mondays. McCarter was tardy over 150 times during

her employment with MHMHP despite numerous warnings, both informal and

formal. After months of such unsuccessful counseling, McCarter was terminated

in large part for her time and attendance.

       McCarter has not identified a single comparator who engaged in similar

conduct, i.e., an HSA or other administrative manager who reported to Prescott and

who was tardy over 155 times and who, after having received both a written

warning and final warning for time and attendance, continued to be tardy or absent

without being terminated. While McCarter identifies two HSAs who arrived before

their scheduled start time, she cannot identify HSAs that arrived after their




                                          29
ACTIVE 43011550v2
scheduled time, received a written warning, received a final warning, and continued

to arrive late.

       McCarter cannot establish a prima facie case because she cannot identify

any similarly situated comparator as defined in Lewis v. City of Union, supra.

Therefore, because McCarter cannot establish a prima facie case, “summary

judgment is appropriate.” McQueen v. Ala. DOT., 2019 U.S. App. LEXIS 11778

(11th Cir. 2019) (citing Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997)).

       3.     McCarter cannot demonstrate pretext.

       Even assuming McCarter could establish a prima facie case of race

discrimination, which she cannot, she cannot carry her burden of demonstrating

that MHMHP’s legitimate business reason for her termination was pretextual. On

January 8, 2017, Prescott, McCarter’s supervisor, sent an informal verbal

counseling via email to McCarter regarding her time and attendance and the need

to arrive by 7:00 a.m. On January 23, 2017, Prescott again emailed McCarter about

her time and attendance. Moreover, McCarter admitted in her deposition that prior

to March 8, 2017, the Warden discussed with McCarter the importance of

answering inmate grievances in a timely manner. On March 8, 2017, the Warden

was again required to speak with McCarter about her performance with regard to

inmate grievances.




                                        30
ACTIVE 43011550v2
       It is undisputed that McCarter was aware that her supervisor was concerned

about her time and attendance and that the Warden was concerned about timeliness

of grievances, both in advance of McCarter’s complaints and months in advance of

her termination. Nonetheless, McCarter continued to be late or absent, which likely

also affected her ability to timely handle inmate grievances.

       As a result of FDOC’s unhappiness with McCarter’s handling of inmate

grievances and as a result of a continued pattern of tardiness, McCarter was

terminated. See supra, at (II)(C)(1). As a result, MHMHP has met its burden of

articulating a legitimate business reason for its decision and the burden shifts back

to McCarter to prove that MHMHP’s reason is a pretext for discrimination.

       McCarter     cannot   demonstrate      that   MHMHP’s        legitimate    and

nondiscriminatory reasons for its business decision was mere pretext. See Chapman

v. A-1Transport, 229 F.3d 1012 (11th Cir. 2000) (en banc); Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1265 (11th Cir. 2010) (“[i]t matters not whether [a

plaintiff] has made out a prima facie case if [ ] he cannot create a genuine issue of

material fact as to whether [the defendant]’s proffered reasons for firing h[im] are

pretext masking discrimination”).

       To show pretext, plaintiff must offer evidence showing “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in [Defendant's]

proffered legitimate reasons for its action that a reasonable fact finder could find


                                         31
ACTIVE 43011550v2
them unworthy of credence.” Combs v. Plantation Patterns, 106 F.3d 1519, 1538

(11th Cir. 1997) (internal marks omitted). Mere assertions of speculation regarding

a “discriminatory motive is insufficient.” Turner v. Inzer, 2012 U.S. Dist. LEXIS

137847, at *5 (N.D. Fla. Sept. 26, 2012) (citing Edwards v. Acadia Realty Trust,

Inc., 141 F. Supp. 2d 1340, 1346-47 (M.D. Fla. Mar. 9, 2001)); see also Brown v.

Progress Energy, 364 Fed. Appx. 556, 558 (11th Cir. 2010).

       McCarter cannot establish pretext until it is shown that both MHMHP’s

reasons were false and discrimination was the real reason for her termination. St.

Mary’s Honor Ctr., 509 U.S.C. at 515; Flowers v. Troup Cnty. Sch. Dist., 803 F.3d

1327, 1339 (11th Cir. 2015) (“[c]ontradicting the [employer]’s asserted reason

alone…no longer supports an inference of unlawful discrimination”); Brooks v.

County Comm’n, 446 F.3d 1160, 1163 (11th Cir. 2006) (“A plaintiff must show not

merely that the defendant’s employment decisions were mistaken but that they were

in fact motivated by race…[A] plaintiff may not establish that an employer’s

proffered reasons are pretextual merely by questioning the wisdom of the employer’s

reasons, at least not where…the reason is one that might motivate a reasonable

employer.” (citation omitted)). Thus, to show that a defendant’s proffered reason is

pretext, the plaintiff must “present concrete evidence in the form of specific facts…”

Earley v. Champion Int’l Corp., 907 F.3d 1077, 1081 (11th Cir. 1990) (emphases

added).


                                         32
ACTIVE 43011550v2
       When questioned in deposition about the basis for her race discrimination

claim, all McCarter could offer was that she was the only black HSA, that other

HSAs were given more leeway, that FDOC and MHMHP staff were not as

personable with McCarter, and that McCarter believed that FDOC and MHMHP

staff spoke negativity about her (although McCarter was never a party to any such

conversation nor did she ever witness this firsthand). [Mc. Dep., 82-85: 19-17].

However, this testimony falls well short of meeting McCarter’s burden of proving

that MHMHP’s legitimate reason for her termination was both false and

pretextual. See Phuong Nguyen v. Ga. Power Co., 2013 U.S. Dist. LEXIS 10773

(S.D. Ga. 2013) (granting summary judgment in favor of defendant because it

provided a legitimate and nondiscriminatory reason that plaintiff could not prove

was both false and pretextual). In addition, McCarter also cannot show that her

attendance shortcomings were false, given the testimony by McCarter and Prescott

that the attendance dates cited in the written discipline issued to McCarter were

accurate. In addition, McCarter admitted to being absent and late after receiving a

final warning regarding her attendance issues and McCarter cannot identify anyone

who continued to be have attendance issues after repeated warnings. Accordingly,

McCarter cannot establish that both MHMHP’s reasons were false and that race

discrimination was the real reason for her termination. Therefore, summary




                                        33
ACTIVE 43011550v2
judgment should be granted in MHMHP’s favor on McCarter’s race discrimination

claims.

                                        III.

                                 CONCLUSION

         For the foregoing reasons, Defendant MHM Health Professionals, LLC

respectfully requests that the Court enter an Order granting summary judgment in its

favor.

         CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

         Pursuant to Local Rule 7.1(F), undersigned counsel certifies that the

Supporting Memorandum of Law does is 7,681 words, exclusive of case style,

signature block, and certificate of service, and certificate of compliance with local

rule 7.1(F) and does not the exceed the 8,000 word limit.

Dated: May 9, 2019

                                               Respectfully submitted,
                                               /s/Richard C. McCrea, Jr.
                                               Richard C. McCrea, Jr.
                                               Florida Bar No. 351539
                                               Email: mccrear@gtlaw.com
                                               Catherine H. Molloy
                                               Florida Bar No. 33500
                                               Email: molloyk@gtlaw.com
                                               Cayla M. Page
                                               Florida Bar No. 1003487
                                               Email: pagec@gtlaw.com
                                               GREENBERG TRAURIG, P.A.
                                               101 E. Kennedy Boulevard
                                               Suite 1900
                                         34
ACTIVE 43011550v2
                                            Tampa, Florida 33602
                                            (813) 318-5700 – Telephone
                                            (813) 318-5900 – Facsimile
                                            Attorneys for Defendant

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 9, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send

a notice of electronic filing to:

                                   Tiffany R. Cruz
                           FRIEDMAN & ABRAHAMSEN
                                403 E. Park Avenue
                               Tallahassee, FL 32301
                              Tiffany@fa-lawyers.com


                                            /s/Richard C. McCrea, Jr.
                                                        Attorney




                                       35
ACTIVE 43011550v2
